Exhibit 10.10(a)
 
FIRST AMENDMENT
 
TO
 
STOCK PURCHASE AGREEMENT
 
THIS FIRST AMENDMENT TO STOCK PURCHASE AGREEMENT (this “Amendment”), dated as of
November 27, 2007, is made by and between Longfoot Communications Corp. a
Delaware corporation (the “Company”), the Investors listed on Exhibit A hereto
(each, an “Investor” and collectively, the “Investors”) and Sim Farar, Justin
Farar, Joel Farar, PP6O, LLC, Gusmail, LLC and 32 Mayall, LLC (collectively, the
“Existing Stockholders”).
 
RECITALS
 
A.    The Company, the Investors and the Existing Stockholders (collectively the
“Parties”) entered into that certain Stock Purchase Agreement dated as of
October 22, 2007 (the “Agreement”).
 
B.    In November 2007 the Company sold the operating assets of the Company’s
wholly owned operating subsidiary for $11,500.00 and returned its low power
television license to the Federal Communications Commission, resulting in the
Company’s having no further active business operations.
 
C.    The Parties desire to amend the Agreement, in the manner and on the terms
and conditions hereinafter set forth.
 
D.    Terms defined in the Agreement shall have the same meaning when used
herein.
 
AGREEMENTS
 
NOW, THEREFORE, in consideration of these premises, the mutual covenants and
agreements herein contained and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the Parties hereby
agree as follows:
 
1.           Purchase Price. As and when used in the Agreement “Purchase Price”
shall mean: the cash and cash equivalents of the Company at the Closing Date
after deducting any and all liabilities, including liabilities related in any
manner to (i) the Stockholders Consent, (ii) soliciting approval of the Company
Stockholder Proposals and (iii) the costs and expenses of the transactions
contemplated thereby. The Existing Stockholders represent and warrant that they
will provide, as contributions to the capital of the Company, such added funds
so that at the Closing Date the cash and cash equivalents of the Company, net of
all liabilities and costs, including without limitation net of those liabilities
and costs related in any manner to Section 1, items (i) to (iii) above, shall be
an amount that is equal to $50,000.   In addition, if it is subsequently
determined after the Closing Date that the cash and cash equivalents of the
Company net of all such liabilities and costs was not (at least) $50,000, then
the Existing Stockholders shall promptly following written notice of such
determination pay cash into the Company to make up the difference.
 
2.           Closing.  The Closing of the issuance and sale of the Shares
pursuant to Section 2.1 of the Agreement and certain of the other transactions
contemplated thereby will take place at 9200 Sunset Blvd., 9th Floor, West
Hollywood. California 90069 on the next business day (or such later date as the
parties hereto may agree) following the satisfaction or waiver of the conditions
set forth in Section VI of the Agreement (the “Closing Date”), or at such other
time or place as the parties mutually agree.
 

--------------------------------------------------------------------------------


3.           Divestment of Businesses; Reverse Stock Split; Indemnification
 
(a)    Each  of the Company and the Existing Stockholders represents and
warrants that (i) the Company has completed the Divestment in November 2007 as
required under the Agreement, except that the Company surrendered and returned
the Company’s low power television license to the Federal Communications
Commission and did not sell it to any third party and the Company shall not have
any liability with respect to such surrender; (ii) in connection with the
Divestment, the Company has also divested itself of any and all assets and
liabilities related in any manner to the Businesses; (iii) the terms of the
Divestment were satisfactory to and have been approved by the stockholders of
the Company as provided in Section 5.2 of the Agreement; (iv) any and all such
liabilities and obligations that were divested have been assumed either by the
Existing Stockholders or by a third party and the Company has been released from
all such liabilities and obligations; (v) the Divestment has been effected in
compliance with any and all applicable laws, rules and regulations, (vi) the
Reverse Stock Split has been completed and (vii) the Company has obtained the
Company Stockholder Approval required under Section 5.4 of the
Agreement.  Pursuant to Stockholder Approval, holders of more than 73% of the
Company’s voting securities: (a) ratified and approved the Agreement; (b)
ratified and approved a 1-for-3 reverse split; (c) ratified and approved an
increase in the number of authorized shares of common stock from 50,000,000 to
225,000,000; (d) ratified and approved increasing the number of authorized
shares of blank check preferred stock from 1,000,000 to 25,000,000; (e) ratified
and approved adopting new by-laws; and (f) ratified and approved the sale of the
business of the Company.
 
(b)    The indemnification provisions of Section 5.10 of the Agreement shall
also apply to the representations, warranties and covenants of the Existing
Stockholders contained in this Amendment.
 
4.           Adjusting Number of Shares to the Investors.  In effecting the
Reverse Split the Company has agreed to round upward any fractional shares that
might otherwise be issuable to shareholders (the “Round Ups”).  The Agreement
provides for the Company to issue 1,698,212 shares of common stock to the
Investors based on the initial calculations of the Parties.  Section 2.1 of the
Agreement requires that the Shares to be issued to the Investors will equal
fifty-one percent (51%) of the outstanding capital stock of the Company at the
Closing Date.  As a consequence of the Round Ups the Company may be required to
increase the number of Shares by an amount such that the actual number will
equal fifty-one percent (51%) and that increased number is currently estimated
not to exceed an additional one hundred seventy (170) shares in the aggregate
(the “Adjustment Shares”).  The Parties agree that, promptly after the exact
number has been determined and certified, the Company will issue and deliver
certificates evidencing the Adjustment Shares to the Investors pro rata to their
respective interests.  The obligations to deliver the Adjustment Shares promptly
as herein provided, and to assure that the Shares together with the Adjustment
Shares will equal fifty-one percent (51%) of the outstanding capital stock of
the Company at the Closing Date, shall survive the Closing.
 
5.           Waivers and Amendments.  The Agreement and this Amendment may be
further amended or modified in whole or in part only by a writing which makes
reference to the Agreement and this Amendment executed by the Investors, the
Company and the Existing Stockholders.  The obligations of any party hereunder
may be waived (either generally or in a particular instance and either
retroactively or prospectively) only with the written consent of the party
claimed to have given the waiver; provided, however, that any waiver by any
party of any violation of, breach of, or default under any provision of this
Agreement or any other agreement provided for herein shall not be construed as,
or constitute, a continuing waiver of such provision, or waiver of any other
violation of, breach of or default under any other provision of this Agreement
or any other agreement provided for herein.
 
A-2

--------------------------------------------------------------------------------


6.    Entire Agreement.  The Agreement (together with the Schedules and the
Exhibits thereto), and the other agreements and instruments expressly provided
for therein, together with this Amendment, set forth the entire understanding of
the parties hereto and supersede in their entirety all prior contracts,
agreements, arrangements, communications, discussions, representations, and
warranties, whether oral or written, among the parties with respect to the
subject matter hereof. Capitalized terms that are not defined in this Amendment
have the meanings ascribed to them in the Agreement. Except as explicitly
amended and set forth in this Amendment, all other terms and provisions of the
Agreement remain applicable, operative and unchanged.
 
7.    Governing Law. The Agreement and this Amendment shall in all respects be
governed by and construed in accordance with the internal substantive laws of
the State of Delaware without giving effect to the principles of conflicts of
law thereof.
 
8.    Counterparts; Facsimile Signatures. This Amendment may be executed in any
number of counterparts, each of which shall be deemed to be an original, and all
of which together will constitute one and the same instrument.  Any facsimile
copy of this Amendment will be deemed an original for all purposes.
 
9.    Successors and Assigns.  This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns, except that the Company may not assign or transfer its rights
hereunder without the prior written consent of the Investors.
 
10.   Third Parties. Nothing expressed or implied in the Agreement and this
Amendment is intended, or shall be construed, to confer upon or give any Person
other than the parties hereto and their successors and assigns any rights or
remedies under or by reason of this Agreement.
 
11.   Headings. The headings in this Agreement are solely for convenience of
reference and shall not be given any effect in the construction or
interpretation of this Agreement.
 
12.   Interpretation. Whenever the context may require, any pronoun used herein
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns, pronouns and verbs shall include the plural and vice
versa.
 
[Signature Page Follows]
 


 


 
A-3

--------------------------------------------------------------------------------


SIGNATURE PAGES TO
STOCK PURCHASE AGREEMENT
BY AND AMONG
LONGFOOT COMMUNICATIONS CORP,
THE EXISTING STOCKHOLDERS AND THE INVESTORS
 
IN WITNESS WHEREOF, the Company, the Existing Stockholders and each of the
Investors have executed this Amendment as of the date first above written.
 

  THE COMPANY:           Longfoot Communications Corp.           a Delaware
corporation            
By:
/s/ ARTHUR LYONS             Name:  Arthur Lyons             Title: President  
       

 
 

  THE INVESTORS:           Frost Gamma Investment Trust            
By:
/s/ PHILLIP FROST       Phillip Frost           /s/ DR. JANE HSIAO     Dr. Jane
Hsiao           /s/ STEVEN D. RUBIN     Steven D. Rubin              /s/
SUBBARAO UPPALURI     Subbarao Uppaluri  

 
 

  THE EXISTING STOCKHOLDERS:                 /s/ SIM FARAR     Sim Farar        
  /s/ JUSTIN FARAR     Justin Farar           /s/ JOEL FARAR     Joel Farar  

 
 
 
A-4

--------------------------------------------------------------------------------


 

  PP6O, LLC                    
By:
/s/ SIM FARAR             Its:  Member  

 
 

  Gusmail, LLC                    
By:
/s/ JUSTIN FARAR             Its:  Member  

 
 

  32 Mayall, LLC                    
By:
/s/ JOEL FARAR             Its:  Member  


 
 


 
 
 
 
 
 
 
 

 
A-5

--------------------------------------------------------------------------------


EXHIBIT A
 
SCHEDULE OF INVESTORS
 
Name, Address and
State of Residence
Number of Shares of Common Stock to be Purchased
Percentage of
Shares Purchased
Frost Gamma Investments Trust
4400 Biscayne Boulevard
Suite 1500
Miami, Florida 33137
 
1,222,713
72%
Dr. Jane Hsiao
4400 Biscayne Boulevard
Suite 1500
Miami, Florida 33137
 
  305,677
18%
Steven D. Rubin
4400 Biscayne Boulevard
Suite 1500
Miami, Florida 33137
 
   84,911
5%
Subbarao Uppaluri
4400 Biscayne Boulevard
Suite 1500
Miami, Florida 33137
 
   84,911
5%




 
 
 
A-6